Title: From George Washington to the Militia of Certain New Jersey Counties, 20 November 1777
From: Washington, George
To: Militia of Certain New Jersey Counties



Freinds and Fellow Soldiers
[Whitemarsh, Pa., 20 November 1777]

The Enemy have thrown a considerable Force into your State, with intent to possess themselves of the post at Red Bank, and after clearing the obstructions in Delaware, make incursions into your Country.
To prevent them from effecting either of these purposes, I have sent over such a number of Continental Troops as I trust will, with the spirited exertions of the Militia, totally defeat their designs, and oblige them to return to the City and Suburbs of Philadelphia, which is the only ground they possess upon the Pennsylvania Shore, and in which they cannot subsist, if cut off from the supplies of the plentiful State of New Jersey.
I therefore call upon you, by all that you hold dear, to rise up as one man, and rid your Country of its unjust invaders. To convince you that this is to be done, by a general appearance of all its Freemen armed and ready to give them opposition, I need only to put you in mind of the effect it had upon the British Army in June last, who laid aside their intention of marching through the upper part of your State, upon seeing the hostile manner in which you were prepared to receive them. Look also at the glorious effects which followed that Spirit of Union which appeared among our Brethren of New York and New England, who, by the brave assistance which they afforded to the Continental Army, obliged a royal one flushed with their former Victories to sue for Terms, and lay down their Arms in the most submissive manner.
Reflect upon these things, and I am convinced that every Man who can bear a Musket, will take it up, and without respect to turn or Class

give his Service in the Feild for a few Weeks, perhaps only for a few days. I am Your sincere Freind and Countryman

Go: Washington

